DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the species of claim 1 in the reply filed on 3/1/2022 is acknowledged.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the CSM is selected from the group consisting of iodine and bromine. However, iodine and bromine are not cure site monomers. Rather, these are functional groups that act as cure sites that are typically on monomers. For example, a cure site monomer having an iodine atom would include F2C=CF-I. This compound is a CSM that comprises an iodine cure site. Claim 11 is indefinite because it is unclear how I2 (iodine) or Br2 (bromine) are capable of being a monomeric unit in the fluoropolymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0004126).
Park ‘126 teaches rubber compositions containing a vulcanized fluorocarbon elastomer and filler in a thermoplastic material matrix (abstract). Park teaches the elastomeric material includes elastomers such as VDF/HFP/DFE and TFE/PP copolymers and the copolymers may contain cure site monomers (¶ 19). Park ‘126 teaches examples of thermopolastic polymers include TFE/HFP/VDF copolymers (¶ 39-41). Park ‘126 teaches a curative agent is present which includes peroxides with coagents such as triallyl cyanurate and triallyl isocyanurate (¶ 54-56). Park ‘126 teaches the composition is made by dynamic vulcanization of the elastomer in the presence of the thermoplastic (¶ 80-85). Park teaches suitable peroxides include 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane and bis-(t-butylperoxyisopropyl)benzene (¶ 55). Park ‘126 teaches examples which use 3 phr peroxide (¶ 121) which falls in the claimed range.
Park ‘126 teaches examples where two elastomers are mixed together where a first elastomer is a terpolymer of VDF/HFP/TFE (corresponding to claimed fluoropolymer B) and a second elastomer is a terpolymer of TFE/PP/VDF (corresponding to claimed fluoropolymer A) in a 70/30 ratio and they are cured (crosslinked) using a calcium hydroxide crosslinker (¶ 105-120).
Park ‘126 does not teach a specific example where a polymer of VDF/HFP/TFE and TFE/PP are crosslinked with a peroxide and triazine.
However, it would have been obvious to one of ordinary skill in the art to use a peroxide and a coagent because Park ‘126 teaches peroxide and coagent curatives such as triallyl cyanurate and triallyl isocyanurate are suitable for curing the elastomers (¶ 54-56) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Park ‘126 does not provide an explicit example of a TFE/PP/CSM copolymer. However, it would have been obvious to one of ordinary skill in the art to use a CSM with a TFE/PP/VDF copolymer because Park teaches a CSM comonomer may be present in the copolymers (¶ 19) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Park ‘126 does not provide a general teaching on the amount of peroxide or coagent to be used. 
However, Park ‘126 teaches examples where the amount of peroxide used is 3 phr and the amount of TAIC is 4 phr (¶ 121) which fall in the claimed ranges. It would have been obvious to one of ordinary skill in the art to use the amounts provided in the examples because one of ordinary skill in the art would look to the examples for guidance on using the components.
Park ‘126 teaches the filler includes carbon black in an amount of 0.1-50 wt% of the composition (¶ 43) and provides examples using 5 phr carbon black (¶ 121).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0004126) in view of Park (US 2007/0004865).
The discussion with respect to Park ‘126 above is incorporated herein by reference.
Park ‘126 does not explicitly recite the cure site monomer contains iodine or bromine. 
However, Park ‘865 teaches elastomeric compositions which have peroxide cure site monomers (abstract) where the cure site monomer has a chlorine, bromine, or iodine atom (¶ 18). It would have been obvious to one of ordinary skill in the art to use the cure site monomers of Park ‘865 because Park ‘126 does not explicitly describe the CSM and because the CSM with chlorine, bromine or iodine are capable of reacting with a peroxide (¶18, 39) and are responsible at least in part for development of elastomeric properties (¶ 38).
Park ‘126 does not explicitly recite the propylene content.
However, Park ‘865 teaches the elastomers have 10-90 mol% olefin, preferably 20-55 mol% olefin (¶ 31-32) and preferably includes propylene (¶ 34). It would have been obvious to one of ordinary skill in the art to use the amount of olefin taught by Park ‘865 because Park ‘126 does not teach an amount of olefin and one of ordinary skill in the art would turn to the field of endeavor, including Park ‘865, to determine suitable amounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764